CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 101 to the registration statement on Form N-1A (File No. 811-07237) (Registration Statement) of our report dated June 10, 2010, relating to the financial statements and financial highlights appearing in the April 30, 2010 Annual Report of Putnam Capital Opportunities Fund, a series of Putnam Investment Funds, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings Financial highlights and Independent Registered Public Accounting Firm and Financial Statements in such Registration Statement. /s/PricewaterhouseCoopers LLP PriceWaterhouseCoopers LLP Boston, Massachusetts August 24, 2010
